Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
Claims 1-10 and 21-30 are currently pending. Claims 11-20 and 31 are cancelled based on preliminary amendments filing.

                                                              Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number: CN201910117796.1, filed on February 15, 2019.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9, 21-22, 24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0107299 A1) in view of Lei et al. (US 2020/0235891 A1).
Regarding claim 1, Zhou discloses a scheduling timing determination method, applied to a terminal, comprising (Fig. 2 disclose the mechanism of determining timing via scheduler 246 may schedule UEs for data transmission on the downlink and/or uplink. Paragraphs 0059 disclose scheduling information communicated between a UE 120 and a base station 110 may indicate timing for various operations. Timing may be communicated in terms of a number of slots, a number of symbols, and/or the like.  For example, a UE 120 may notify the base station 110 of a scheduling offset threshold of the UE 120 using a number of symbols): 
receiving scheduling information from a network side device carried in a control channel on a scheduling carrier (Paragraphs 0044, 0057 discloses UE receives scheduling information in a DCI format on a scheduling carrier), and obtaining a slot offset between the control channel  (Paragraphs 0044, 0057 discloses UE receives scheduling information in a DCI format on a scheduling carrier), 
and obtaining a slot offset between the control channel and a data channel according to the scheduling information (Paragraphs 0057 disclose DCI received via a scheduling carrier (e.g., via a physical downlink control channel (PDCCH)) may be used to indicate scheduled resources) 
and a data channel according to the scheduling information (Paragraphs 0057 disclose data information (PDSCH) is scheduled on a scheduled carrier); 
determining a relative slot where the data channel is transmitted on a scheduled carrier according to a subcarrier spacing of the scheduling carrier, a subcarrier spacing of the scheduled carrier, the slot offset between the control channel and the data channel (Paragraph 0058 discloses the UE 120 may use a first numerology for a scheduling carrier and a second numerology for a scheduled 
 
Zhou does not disclose the mechanism of a starting symbol of the control channel transmitted in a slot on the scheduling carrier, wherein the relative slot uses a starting time of the slot where the control channel is transmitted on the scheduling carrier as a reference point, determining a transmission slot of the data channel on the scheduled carrier according to the relative slot.

In an analogous art, Lei discloses a starting symbol of the control channel transmitted in a slot on the scheduling carrier, wherein the relative slot uses a starting time of the slot where the control channel is transmitted on the scheduling carrier as a reference point (Paragraphs 0044, 0049, 0051 discloses the base unit 110 configures the remote unit 105 with sets of values, including scheduling patterns, indicating starting slots and number of slots scheduled, the RRC signaling. Here, the configured sets may form a lookup table. Then, the base unit 110 transmits in DCI an indication of a particular member of the set (e.g., an index value for the lookup table) and the remote unit 105 ;

determining a transmission slot of the data channel on the scheduled carrier according to the relative slot (Paragraphs 0044, 0069-0070 disclose the scheduling numerology may represent a common numerology used by both the UE 120 and the base station 110 to interpret a timing, associated with scheduling information, from an indicated number of slots, symbols, TTIs, and/or the like. Paragraph 0059 discloses the base station 110 may ensure that the reference signal is scheduled such that the number of symbols between transmission of DCI, that schedules the reference signal, and a subsequent transmission of the reference signal is greater than or equal to the scheduling offset threshold.  If the duration between the DCI and the reference signal is greater than or equal to the scheduling offset threshold, then the DCI may indicate a beam for transmission of the reference signal, which may be different than the beam on which DCI is transmitted.  If the duration is less than the scheduling offset threshold, then the UE 120 may need to use a default beam for the reference signal (e.g., the same beam on which the DCI was transmitted).  Further, DCI may indicate a slot offset that represents a number of slots between the DCI and the subsequent reference signal, and may be used by the UE 120 to determine a slot (transmission slot) in which the reference signal is scheduled (e.g., for transmission or reception)).




Regarding claim 6, claim 6 comprises substantially similar limitations as claimed above in claim 1, claimed from a network side device.
Regarding claim 21, claim 21 comprises substantially similar limitations as claimed above in claim 1, claimed a terminal, comprising: a transceiver, a memory, a processor, and a program stored on the memory and executable on the first processor (Paragraph 0034 of Zhou discloses UE comprises a memory and processor (Unit 282 and unit 280), when the processor executes the program, the following steps are implemented as disclosed above in claim 1. 
Regarding claim 26, claim 26 comprises substantially similar limitations as claimed above in claim 1, claimed a network side device, comprising: a transceiver, a memory, a processor, and a program stored on the memory (Fig. 2 of Zhou discloses a processor 240 and memory 242) and executable on the first processor, when the processor executes the program to perform the steps as disclosed above in claim 1 (from a network side).
Regarding claims 2 and 22, Zhou discloses determining a relative slot where the data channel is transmitted on a scheduled carrier according to a subcarrier spacing of the scheduling carrier, a subcarrier spacing of the scheduled carrier, the slot offset between the control channel and the data channel (Paragraph 0058 discloses the UE 120 may use a first numerology for a scheduling carrier and a second numerology for a scheduled carrier.  The different numerologies may correspond to different sub-carrier spacings, such as 15 kHz, 30 kHz, 60 kHz, 120 kHz, and/or the receiving configuration information sent by the network side device (Paragraphs 0044, 0057; obtaining the subcarrier spacing of the scheduling carrier and the subcarrier spacing of the scheduled carrier according to the configuration information (Paragraphs 0058, 0079-0084).

 
Zhou does not disclose the mechanism of a starting symbol of the control channel transmitted in a slot on the scheduling carrier, wherein the relative slot uses a starting time of the slot where the control channel is transmitted on the scheduling carrier as a reference point. 
In an analogous art, Lei discloses a starting symbol of the control channel transmitted in a slot on the scheduling carrier, wherein the relative slot uses a starting time of the slot where the control channel is transmitted on the scheduling carrier as a reference point (Paragraphs 0044, 0049, 0051 discloses the base unit 110 configures the remote unit 105 with sets of values, including scheduling patterns, indicating starting slots and number of slots scheduled, the RRC signaling. Here, the configured sets may form a lookup table. Then, the base unit 110 transmits in DCI an indication of a particular member of the set (e.g., an index value for the lookup table) and the remote unit 105 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lei to the system of Zhou to provide apparatuses, methods, and systems for cross-carrier scheduling for CA with different numerologies on different carriers (Abstract, Lei). 

Regarding claims 7 and 27, Zhou discloses  sending configuration information to the terminal, wherein the configuration information comprises the subcarrier spacing of the scheduling carrier and the subcarrier spacing of the scheduled carrier (Paragraphs 0044, 0057 and Paragraphs 0058, 0079-0084).
Regarding claims 4, 9, 24 and 29, Zhou discloses determining the transmission slot according to the slot where the control channel is transmitted on the scheduling carrier, the subcarrier spacing of the scheduling carrier, the subcarrier spacing of the scheduled carrier and the relative slot (Paragraph 0058 discloses the UE 120 may use a first numerology for a scheduling carrier and a second numerology for a scheduled carrier.  The different numerologies may correspond to different sub-carrier spacings, such as 15 kHz, 30 kHz, 60 kHz, 120 kHz, and/or the like.  When different numerologies are used for the different carriers, a duration of a symbol may be different 
Zhou does not disclose wherein, the step of determining a transmission slot of the data channel on the scheduled carrier according to the relative slot comprises: obtaining a slot where the control channel is transmitted on the scheduling carrier.
In an analogous art, Lei discloses wherein, the step of determining a transmission slot of the data channel on the scheduled carrier according to the relative slot comprises: obtaining a slot where the control channel is transmitted on the scheduling carrier (Paragraphs 0044, 0049, 0051 discloses the base unit 110 configures the remote unit 105 with sets of values, including scheduling patterns, indicating starting slots and number of slots scheduled, the RRC signaling. Here, the configured sets may form a lookup table. Then, the base unit 110 transmits in DCI an indication of a particular member of the set (e.g., an index value for the lookup table) and the remote unit 105 identifies the particular member of the previously configured set. Thus, from the previously configured set the remote unit 105 determines the starting slot and number of slots scheduled on the second carrier. The first control signal 215 may include information relating to scheduling multiple contiguous slots on CC2 220, including a starting slot offset, a set of possible numbers of ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lei to the system of Zhou to provide apparatuses, methods, and systems for cross-carrier scheduling for CA with different numerologies on different carriers (Abstract, Lei). 
 
Allowable Subject Matter
Claims 3, 5, 8, 10, 23, 25, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of prior art does not disclose the following limitations. Such as claims 3, 8, 23 and 28. 

    PNG
    media_image1.png
    258
    599
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    220
    611
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manolakos et al. (US 2019/0254061 A1) discloses Figs. 6 and 16 disclose the mechanism of determining timing schedule by triggering mechanism. Paragraph 0187 discloses At 605, base station 105-b transmits a triggering grant to UE 115-b. The triggering grant may be an uplink grant or a downlink grant.  The triggering grant may be included in a DCI transmission. Paragraph 0188 disclose At 615, UE 115-b identifies offset information indicating a TTI offset relative to the grant received at 605.  The offset information may be a TTI offset that is preconfigured at UE 115-b, may be indicated via RRC signaling, or may be included in the same DCI transmission in which the triggering grant of 605 is received.  In some cases, the offset information may be based on an uplink grant, and the time between the grant of 605 and the corresponding scheduled uplink transmission (e.g., K.sub.2). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413